Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 1 of 7 PageID 2792




                                  UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

        DRAGON JADE INTERNATIONAL, LTD.,                   CASE NO 8:17-cv-02422-JDW-CPT

                Plaintiff/Counter-Defendant,

        v.

        ULTROID, LLC, et al.,

              Defendants/Counter-Plaintiffs.
        ____________________________________/

             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’/COUNTER-
              PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT [DE 133]

               Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 3.01, Dragon Jade

    International, Ltd. (“Dragon Jade”) opposes the motion for partial summary judgment (the

    “Motion”) [DE 133] filed by Defendants/Counter-Plaintiffs (collectively “Ultroid”) on Counts

    I (breach of contract) and Count II (anticipated breach of contract) of the Complaint [DE 1],

    and states: 1

               I.     INTRODUCTION

               Ultroid’s Motion fails in its entirety because it is based solely on the argument that

    Florida Statute Section 607.1202 required Ultroid’s board to obtain shareholder approval

    before executing the parties’ Exclusive Option and Remediation Agreement (the

    “Agreement”). But the Court rejected this argument in its recent June 25, 2019 order (the




    1
      Ultroid also moved for summary judgment on its Counterclaim IV, but that portion of
    Ultroid’s Motion was rendered moot by the Court’s June 25, 2019 order [DE 136], which
    dismissed Counterclaim IV.



                                                     1
                      303496936 v1
Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 2 of 7 PageID 2793




    “Order”) [DE 136], which dismissed Counterclaim IV because on its face, the Agreement is

    not a contract to sell Ultroid’s assets.

              Accordingly, and for all the reasons detailed below, the Court should deny Ultroid’s

    Motion in its entirety.

              II.       THE COURT SHOULD DENY ULTROID’S MOTION BECAUSE THE
                        OPTION AGREEMENT WAS NOT AN AGREEMENT TO SELL
                        ULTROID’S ASSETS

              While Ultroid’s Motion contains a lengthy recitation of allegedly undisputed facts, it is

    not necessary to address all those facts here because for purposes of Ultroid’s Motion, only

    three facts matter:

        (1)     the parties executed the Agreement;

        (2)         Ultroid’s shareholders did not vote to approve the execution of the Agreement; and

        (3)         the Agreement contains a Section 2.4, which states:

                    2.4 Asset Purchase Agreement. The major terms of the Asset Purchase
                    Agreement are attached as Exhibit A and are hereby agreed to by both parties as
                    the basis for the Asset Purchase Agreement. All negotiations relating to the
                    Asset Purchase Agreement and the execution of the Asset Purchase Agreement
                    shall be completed no later than three (3) months following the exercise of the
                    Option, or such further period as may be agreed in writing by the parties (the
                    “Negotiation Period”). Optionee and Ultroid shall negotiate in good faith during
                    the Negotiation Period and shall respond promptly to all written proposals which
                    each shall receive from the other. Further, Ultroid shall cooperate with Optionee
                    to conduct diligence on the Ultroid Assets and shall respond promptly and fully
                    to any requests by Optionee relating thereto. If Optionee does not exercise the
                    Option during the Option Period or if the parties fail to agree to terms and
                    conditions of the Asset Purchase Agreement within the Negotiation Period,
                    Ultroid shall have not further obligations to Optionee except as set forth
                    herein, unless the Negotiation Period is extended by the agreement of the
                    parties.

    (emphasis added). Based on the parties’ respective motions for summary judgment, neither

    party disputes those three undisputed facts. And with these three facts no longer in dispute, all



                                                        2
                         303496936 v1
Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 3 of 7 PageID 2794




    that remains is the legal question: was shareholder approval required before Ultroid could

    execute the Agreement? The answer is no.

            Ultroid argues that the Agreement is void ab initio and invalid as matter of law, or in

    the alternative, that it is voidable, because shareholder approval was required under Florida

    Statute Section 607.1202. Ultroid Mot. for Summ. J. at 11-16. That Section, titled “Sale of

    assets other than in the regular course of business,” requires that a corporate board obtain

    shareholder approval to sell all or substantially all of the company’s assets. Specifically,

    Section 607.1202 states:

            A corporation may sell . . . all, or substantially all, of its property (with or without
            goodwill), otherwise than in the usual course of business, on the terms and
            conditions and for the consideration determined by the corporation’s board of
            directors, if the board of directors proposes and its shareholders of record approve
            the proposed transaction.

            In this case, the Agreement conveyed to Dragon Jade an option (the “Option”), for only

    a limited period, to purchase all of Ultroid’s assets contingent on the successful post-Option

    negotiation of a separate Asset Purchase Agreement (as defined in the Agreement). Dragon

    Jade Mot. for Summ. J. at Ex. 15, §§ 2.1-2.4. If the parties were unable to negotiate a mutually

    agreeable separate Asset Purchase Agreement, Ultroid would have no further obligation to sell

    its assets to Dragon Jade. Id. at § 2.4.

            The plain language of the Agreement—which is the best evidence of the parties’

    intent—unequivocally demonstrates that the Agreement is not an Asset Purchase Agreement.2


    2
      Internaves de Mexico s.a. de C.V. v. Andromeda Steamship Corp., 898 F.3d 1087, 1093 (11th
    Cir. 2018) (stating “that the actual language used in the contract is the best evidence of the
    intent of the parties and, thus, the plain meaning of that language controls,” and “[w]hen
    general propositions in a contract are qualified by the specific provisions, the rule of
    construction is that the specific provisions in the agreement control”).


                                                     3
                    303496936 v1
Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 4 of 7 PageID 2795




    The Agreement states that if Dragon Jade exercised the Option, the parties would still need to:

    (i) negotiate a separate Asset Purchase Agreement; (ii) exchange proposals; (iii) cooperate on

    asset due diligence; and (iv) agree to mutually acceptable terms and conditions within the

    three-month Negotiation Period (as defined in the Agreement). Id. at Ex. 15, §§ 2.1-2.4. If the

    parties could not agree to mutually acceptable terms and conditions, Ultroid would not be

    required to sell its assets. Id. at § 2.4.

            In its June 25, 2019 Order [DE 136], the Court rejected Ultroid’s shareholder approval

    argument and dismissed Ultroid’s Counterclaim IV, which sought to rescind the Agreement

    for lack of shareholder approval. In dismissing this counterclaim, the Court held that the

    Agreement was not, as Ultroid contends, an agreement to sell Ultroid’s assets. As the Court

    explained, the Agreement:

            Provides Dragon Jade the option to negotiate terms of a “proposed sale”, i.e. the
            asset purchase agreement . . . . Because the Option Agreement does not constitute
            a proposed sale of Ultroid’s assets, neither Fla. Stat. §607.1202, nor Schwadel [v.
            Uchitel, 455 So.2d 401 (Fla. 3d DCA 1984)] applies. Accordingly, shareholder
            approval was not required and Dragon Jade’s motion to dismiss will be granted as
            to Count IV.

    Order, at 11. Ultroid asserts no other basis in support of summary judgment in its favor on

    Counts I and II of the Complaint. Accordingly, the Court should deny Ultroid’s Motion.

            The Court should also deny Ultroid’s Motion based on the law of the case doctrine,

    which provides another basis for the Court to deny Ultroid summary judgment on the

    shareholder approval issue. That doctrine “posits that when a court decides on a rule of law,

    that decision should continue to govern the same issues in subsequent stages in the same case.”

    Arizona v. California, 460 U.S. 605, 618-619 (1983) (a fundamental precept of common-law

    adjudication is that an issue once determined by a competent court is conclusive); accord


                                                  4
                     303496936 v1
Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 5 of 7 PageID 2796




    Murphy v. FDIC, 208 F.3d 959, 966 (11th Cir. 2000) (“The purpose of the doctrine is to bring

    an end to litigation by foreclosing the possibility of repeatedly litigating an issue already

    decided”); see Wheeler v. Pleasant Grove, 746 F.2d 1548, 1549-50 (11th Cir. 1984) (same).

           Accordingly, the Court should deny Ultroid’s Motion.

           III.    IF THE COURT FINDS THAT THE AGREEMENT WAS VOID OR
                   VOIDABLE, IT SHOULD FIND THAT THE OPTION SECTION IS
                   SEVERABLE, AND THAT THE REMAINDER OF THE AGREEMENT
                   SURVIVES

           Ultroid argues that if the Court finds that Ultroid needed shareholder approval before

    executing the Agreement, because the Agreement was a contract to sell all of Ultroid’s assets,

    the purchase option aspect of the Agreement is not severable from the remainder of the

    Agreement. Ultroid Motion for Summ. J., at 13. While Dragon Jade disagrees with that

    conclusion, it does not disagree with the standard for severability set forth in the cases Ultroid

    relies on in its Motion. Ultroid Mot. at 13.

           In those cases, courts in Florida held that contractual provisions are severable where—

    like here—the illegal portion of the contract does not go to its essence and with the illegal

    portion eliminated, valid legal obligations remain.3 Here and as described below, the Option

    provisions in Section 2 of the Agreement do not go to the essence of the Agreement, and with

    Option provisions eliminated, legal obligations remain.

           The essence of the Agreement is rooted in the remediation of the Ultroid “Device”

    following its recall. Ultroid Motion at 3, 6. Section 3 of the Agreement describes the parties’




    3
     See, e.g., In re Colony Beach & Tennis Club Ass’n, 2010 WL 1162955, *6 (M.D. Fla. Nov.
    19, 2010).



                                                    5
                   303496936 v1
Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 6 of 7 PageID 2797




    rights and obligations as to the remediation of the Ultroid Device. Those rights and obligations

    remain whether or not Dragon Jade exercises its Option pursuant to Section 2 of the

    Agreement. Indeed, neither party loses rights or obligations related to the remediation of the

    Device if Dragon Jade does not exercise the Option. Likewise, the Agreement does not provide

    for either party to lose rights or obligations related to remediation of the Ultroid Device if the

    parties fail to negotiate a mutually acceptable Asset Purchase Agreement pursuant to Section

    2.4.

           Therefore, since the successful exercise of the Option may never have come to pass,

    but because the parties’ remediation-related rights and obligations under Section 3 would

    necessarily persist, the Option does not go to the essence of the Agreement. In addition, with

    the Option provision eliminated from the Agreement, the parties would still have valid legal

    obligations as to remediation of the Ultroid Device under Section 3. Thus, if the Court were to

    find that the Agreement was a contract to sell substantially all of Ultroid’s assets without

    shareholder approval, the Court may and should sever the Option provisions, and should find

    that remainder of the Agreement is valid and enforceable.

           IV.     CONCLUSION

           For all the foregoing reasons, the Court should deny Ultroid’s motion for partial

    summary judgment as to Counts I and II of Dragon Jade’s Complaint.




                                                    6
                   303496936 v1
Case 8:17-cv-02422-JDW-CPT Document 137 Filed 06/27/19 Page 7 of 7 PageID 2798




    Dated: June 27, 2019                            /s/ Elisa J. D’Amico
                                                  ELISA J. D’AMICO
                                                  Fla. Bar No. 76936
                                                  Email: elisa.damico@klgates.com
                                                  WILLIAM J. SIMONITSCH
                                                  Fla. Bar No. 0422060
                                                  Email: bill.simonitsch@klgates.com
                                                  K&L Gates LLP
                                                  200 South Biscayne Blvd., Ste. 3900
                                                  Miami, Florida 33131
                                                  Tel. 305 539 3300
                                                  Trial Counsel for Plaintiff



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 27, 2019 the foregoing was filed via CM-ECF

    and served by Notice of Electronic Filing on William Lawton, Joshua Walker, Jenna

    Winchester, Dean, Ringers, Morgan & Lawton, PA, PO Box 2928, Orlando, Florida, 32802.



                                                   /s/ Elisa J. D’Amico
                                                  ELISA J. D’AMICO




                                              7
                  303496936 v1
